DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 6 is considered invoking a means plus function for the “connecting element” since the generic placeholder is not modified by sufficient structure. Paragraph 23 of the specification teaches “coupling rods” which is considered sufficient structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112 (b) for lacking antecedent basis since “the second hollow shaft” is not previously referred to in the claim, or claim 12 or 1, from which claim 13 depends. 
 Claim 15 is rejected under 35 U.S.C. 112 (b) for lacking antecedent basis since “the cover” is not previously referred to in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 3, 10, 12, 14, and 15, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nickel (U.S. Patent 6,106,143).
Regarding claim 1, Nickel teaches a frame (21); a tray for receiving one or more samples (32), and a drive for the tray in which a tray shaft is mounted eccentrically in a drivable hollow shaft (89 column 4 lines 56-59 teaches shaft 89 is hollow, item 80 spindle bore is considered reading on a tray shaft, the tray is mounted to item 89 via items 80 and 10, abstract teaches an eccentric support of the vibration table 32), wherein the tray shaft is fixedly connected to the tray and secured against rotation relative to the frame (column lines 48-53 
Regarding claim 2, Nickel teaches a cover between the tray and the drive (the outside portion of item 21).
Regarding claim 3, Nickel teaches wherein the cover is sealed against the hollow shaft to prevent contamination of the drive (the outside of item 21 is considered sealed from allowing material to pass into the drive area). 
Regarding claim 10, Nickel teaches the hollow shaft having a belt pulley for the drive via a toothed belt (column 2 lines 18-19 teaches a belt with multiple grooves which is considered reading on a toothed belt).
Regarding claim 12, Nickel teaches comprising a gear transmission for driving the hollow shaft (flywheel 10 is considered reading on a gear transmission).
 Regarding claim 14, Nickel teaches comprising at least one counterweight on the hollow shaft for balancing an unbalance occurring due to eccentric mass distribution (item 76 counterweight shaft is on item 89 as seen in figure 1).
Regarding claim 15, Nickel teaches wherein the at least one counterweight is located on the side of the cover facing the drive (item 76 is inside item 21 facing the drive).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 11, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (U.S. Patent 6,106,143).
Regarding claims 17 and 18, Nickel teaches adjusting the counterweight position (see column 4 lines 38-41). Regarding claim 19 and 20, Nickel teaches 40-400 rpm (column 5 lines 34-37).
Regarding claim 4, Nickel is silent to a trough shaped platform. Regarding claim 11, Nickel is silent to the second belt pulley and a second hollow shaft. Regarding claim 5, Nickel is silent to the tray shaft location relative to the shaft. Nickel is silent to the second mass as claimed in claim 16. Regarding claims 17 and 18, Nickel is silent to the specific distances. Regarding claims 19 and 20, Nickel is silent to the specific rpm values. 
Regarding claim 4, absent any unexpected results it would have been obvious to change the shape of the platform to accommodate various containers to be shaken since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 

Allowable Subject Matter
Claims 6, 7, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 6, the prior art does not teach a shaker the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774